Allegiancy, LLC 1100 Boulders Parkway, Suite 605 Richmond, Virginia 23225 March 10, 2016 VIA EDGAR AND OVERNIGHT MAIL Tom Kluck, Esq. Legal Branch Chief Office of Real Estate and Commodities Division of Corporation Finance United States Securities and Exchange Commission Mail Stop 3233 treet, N.E. Washington, DC 20549 Re: Allegiancy, LLC (the “Company”) Offering Statement on Form 1-A (the “Offering Statement”) File No. 024-10476 Dear Mr. Kluck: On behalf of the Company, I respectfully request that the qualification date of the offering statement be accelerated and that the offering statement be declared qualified March 14, 2016 at 10:00 a.m. ET, or as soon thereafter as is reasonably practicable. In making this request, the Company acknowledges the following: · should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing qualified, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegatedauthority, to declare the filing qualified does not relieve the Company from its full responsibility for the adequacy and accuracy of disclosure in the filing; and · the Company may not assert staff comments and/or qualification as a defense in any proceeding initiated by the Commission or any person under the federal securities law of the United States. Very truly yours, /s/ Stevens M. Sadler Stevens M. Sadler
